ORDER

Abdullatif Shehadeh and Hana Abd El Rahem Shehadeh-Said, ethnic Palestinians and natives of Kuwait holding Jordanian passports and citizenship, petition for review of the orders of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s decision to deny their applications for asylum and withholding of removal. The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed. Fed. RApp. P. 34(a).
On April 25, 1992, Shehadeh was admitted into the United States as a non-immigrant visitor for pleasure for a period of time not to extend beyond January 1,1996. He remained in the country beyond the designated time, and the Immigration and Naturalization Service (“INS”) commenced removal proceedings against him on that basis. The INS instituted removal proceedings against Shehadeh-Said because she was neither admitted nor paroled into the United States and did not possess a valid unexpired immigrant visa.
Shehadeh conceded removability but indicated that he was applying for asylum and withholding of removal. He declined to designate a country of removal, and the immigration judge (“IJ”) designated Jordan. Shehadeh-Said’s case was later consolidated with Shehadeh’s. At the removal hearing held on August 30, 2000, Shehadeh and Shehadeh-Said testified about alleged past persecution in Kuwait and their fear of future persecution in Jordan. The IJ denied the applications for asylum and withholding of removal and ordered them removed to Jordan. The IJ granted Shehadeh, but not Shehadeh-Said, voluntary departure. In each case, the BIA affirmed the IJ’s decision without opinion.
The BIA’s decisions were supported by substantial evidence. Daneshvar v. Ashcroft, 355 F.3d 615, 624 (6th Cir.2004). Shehadeh and Shehadeh-Said have not presented compelling evidence sufficient to warrant reversal of the BIA’s orders. Ouda v. INS, 324 F.3d 445, 451 (6th Cir. 2003).
Because the IJ’s decisions, as affirmed by the BIA, were supported by substantial evidence, we deny the petition for review.